DISMISS and Opinion Filed December 20, 2018




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00658-CV

                        SHIRLEY F. HARKLESS, Appellant
                                     V.
         EPH 2 ASSETS, LLC ATTY, MURRAH & KILLOUGH PLLC, Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-02319-E

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. After appellant failed to respond to our inquiry

regarding the reporter’s record, we ordered the appeal submitted without a reporter’s record and

appellant’s brief to be filed by November 1, 2018.     By postcard dated November 5, 2018, we

notified appellant the time for filing her brief had expired. We directed appellant to file a brief

and an extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed her brief nor otherwise corresponded with the Court regarding the status of

this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE

180658F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 SHIRLEY F. HARKLESS, Appellant                   On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
 No. 05-18-00658-CV       V.                      Trial Court Cause No. CC-18-02319-E.
                                                  Opinion delivered by Chief Justice Wright.
 EPH 2 ASSETS, LLC ATTY, MURRAH                   Justices Evans and Brown participating.
 & KILLOUGH PLLC, Appellees

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered December 20, 2018




                                            –3–